Citation Nr: 0003565	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-41-535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
sensorineural deafness.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active duty from June 1959 to August 1969 and 
a prior period of active service as a midshipman at the U. S. 
Naval Academy.  This appeal arises from a November 1994 
rating decision of the Boston, Massachusetts, Regional Office 
(RO) which denied a compensable evaluation for the veteran's 
bilateral hearing loss.  The veteran appealed this 
determination.

In October 1997, a hearing was held at the RO before Ms. N. 
R. Robin, a member of the Board of Veterans' Appeals (Board), 
who was designated by the Chairman of the Board to conduct 
that hearing pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 
1999).  Ms. Robin will be making the final determination in 
this case.  The Board remanded this case in February 1998 for 
development of the medical evidence.  The case has been 
returned for final appellate review.


FINDINGS OF FACT

1.  All development required for an equitable decision in the 
current case has been conducted.

2.  The veteran's bilateral hearing loss is manifested in 
recent years, at its worst, by an average puretone threshold 
of 58 decibels in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz with speech discrimination ability of 90 percent 
in the right ear, and an average puretone threshold of 48 
decibels with speech discrimination of 88 percent in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural deafness have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 3.83, 4.1, 4.2, 4.7, 4.85 (Effective prior to and on June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of October 1981, the RO granted service 
connection for the veteran's bilateral sensorineural 
deafness.  This disorder was found to be noncompensable under 
the U. S. Department of Veterans Affairs (VA) Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 
6297, effective from March 1981.  In a rating decision of 
January 1984, the RO confirmed and continued this 
noncompensable evaluation.

The veteran requested a compensable evaluation for his 
hearing loss in a written statement submitted in early 
October 1994.  He claimed his hearing loss had increased in 
severity in recent years and interfered with his work 
performance, especially during meetings and group 
discussions.  It was felt by the veteran that his lack of 
hearing acuity had resulted in his not being given a pay 
raise by his employer in the past year.  The veteran noted 
that he was required to wear hearing aids on full volume, but 
even this did not provide adequate hearing.  It was revealed 
by the veteran that he had been divorced from his spouse in 
February 1993, in part, he felt, as a result of his increased 
hearing disorder that contributed to a general lack of 
communication and withdrawal from social relationships.

Attached to this statement was a private audiometry 
examination dated in June 1993 that appears to note the 
following results:

Hertz
1000
2000
3000
4000
RIGHT
40
40
70
85
LEFT
40
35
50
60

The RO contacted the veteran in late October 1994 and 
requested that he identify all healthcare givers who treated 
his bilateral hearing loss in recent years.  In addition to 
requesting that the veteran provide the name and address of 
these healthcare givers, the RO asked the veteran to submit 
this evidence himself directly to the VA.  He was informed 
that his failure to provide this evidence could have an 
adverse effect on his claim for an increased evaluation.

In November 1994, the veteran's VA outpatient records were 
incorporated into his claims file.  This consisted of a VA 
audiometry test conducted in May 1989 that noted the 
following results:

Hertz
1000
2000
3000
4000
RIGHT
45
40
65
75
LEFT
40
35
40
55

Speech discrimination was found to be 96 percent in both ears 
using the "W-22" testing criteria.  On examination, the 
veteran's ear canals and drums were reported to be within 
normal limits.  The veteran also provided a copy of another 
private audiometry test dated in October 1983.  This test 
noted the following results:

Hertz
1000
2000
3000
4000
RIGHT
45
35
65
80
LEFT
40
30
40
50

In a written statement attached to this test, the veteran 
reported that he had undergone annual hearing tests given by 
his employer.

A VA audiometric examination was provided to the veteran in 
mid-November 1994.  Audiometry testing revealed the following 
results:

Hertz
1000
2000
3000
4000
RIGHT
40
40
60
80
LEFT
45
35
45
55

The average puretone threshold at the frequencies noted above 
was 55 decibels in the right ear and 45 decibels in the left 
ear.  Speech recognition was found to be 92 percent in both 
ears using the Maryland CNC criteria.  The diagnosis was 
bilateral sensorineural deafness.

In his notice of disagreement received in August 1995, the 
veteran claimed that the VA examination of November 1994 was 
not as accurate as the private audiometry tests conducted by 
his employer.  He claimed that the testing conducted by his 
employer was fully automated while the VA testing relied on 
his hand signals.  It was also noted by the veteran that the 
VA examiner had been interrupted and distracted by other VA 
personnel during the testing.  The veteran submitted a 
substantive appeal in November 1995 in which he argued that 
the rating criteria at 38 C.F.R. § 4.85 did not adequately 
reflect the impact of his bilateral hearing loss.  He 
contended that his hearing loss was of such a nature he 
should be awarded a 20 percent evaluation based on the 
individual merits of his case.  

The veteran submitted lay statements from three co-workers 
that attested to the following:

I have frequently observed [the veteran] 
ask to have statements and questions 
repeated in both one-on-one and group 
discussions, and in meetings, sometimes 
several times.  In my opinion, he suffers 
from a hearing loss which affects his 
ability to perform his job efficiently.

Enclosed with the lay statements was a private audiometry 
test provided by the veteran's employer in December 1995.  
This test noted the following results:

Hertz
1000
2000
3000
4000
RIGHT
45
45
65
90
LEFT
40
40
45
60

At his hearing on appeal in March 1996, the veteran testified 
that he had worn hearing aids for the past eight to ten 
years.  He also claimed that he had to look directly at 
someone in order to understand what the person was saying.  
The veteran alleged that, even with the use of hearing aids, 
during meetings at work he frequently asked others to repeat 
themselves because he could not hear what the person had 
said.  He felt that his hearing problem had affected his 
employer's perception of his work performance and was the 
reason he had not received a pay increase in the last two 
years.  It was noted by the veteran that he had received a 
pay increase every year at his employment for the previous 
twenty years.  The veteran reported that his employer 
provided him with a physical examination, to include a 
hearing test, every three years.  It was during these hearing 
tests that the veteran's increased levels of hearing loss had 
been found.  He also contended that his increased hearing 
loss was a contributing factor in the break-up of his 
previous marriage.  The veteran testified that he had three 
children from his previous marriage and that his hearing loss 
had caused problems with his relationship with these 
children.  He asserted that they felt he had ignored them 
when in fact he just had trouble hearing or understanding 
them.  The veteran's current spouse testified that her 
children become frustrated with the veteran because of his 
difficulty hearing them.  It was claimed by the veteran that 
he became tired and agitated with the use of hearing aids 
because they increased the level of background noise.

The veteran was afforded another VA audiometric examination 
in May 1996.  This examination provided the following 
audiometry results:

Hertz
1000
2000
3000
4000
RIGHT
45
45
60
80
LEFT
45
40
45
60

The average puretone threshold at the frequencies noted above 
was 58 decibels in the right ear and 48 decibels in the left 
ear.  Speech recognition, using the Maryland CNC criteria, 
was found to be 90 percent in the right ear and 88 percent in 
the left ear.  The diagnosis was bilateral sensorineural 
deafness.  It was commented by the examiner that:

The audiologic test results of today 
compared to the test results of a private 
audio [examination in December 1995] are 
basically the same.  A [five decibel] 
change at any frequency is not considered 
significant.  This [five decibel] change 
can be attributed to test/retest 
variability.  In addition, the private 
audio [examination] was done using an 
automated system and speech reception and 
speech discrimination was not completed.  
Audiologically this form of testing was 
not considered reliable.

A supplemental statement of the case (SSOC) was issued to the 
veteran in July 1996.  He was informed that his claim for a 
compensable evaluation for his hearing loss had again been 
denied on the basis of the results of his VA audiometric 
tests.  The veteran submitted a letter to the RO in August 
1996 in which he expressed his disagreement with this 
decision.  He noted that his second VA examination had been 
conducted by the same audiologist using the same equipment.  
The veteran again argued that this equipment and testing 
technique were not accurate.  He also alleged that the 
examiner had repeated words to him during the speech 
discrimination test until he understood what was said.  The 
veteran felt that this had been an inappropriate procedure of 
testing and did not accurately reflect his current hearing 
loss.  He alleged that this VA examiner had a biased interest 
in affirming her earlier results and had not given him an 
impartial test in May 1996.

At his hearing before the Board in October 1997, the veteran 
provided similar testimony to that given at his hearing on 
appeal in March 1996 and in his written statements.  In 
addition, he claimed that he had received a private hearing 
test from his employer in November 1996.  The veteran argued 
that the most recent VA audiometric examinations were not 
accurate.  He pointed out that there was a difference of five 
to ten decibels in the findings on the examination conducted 
in 1993 when compared with later examinations.  It was 
claimed by the veteran that the VA audiologist, who had 
conducted his last two examinations, told him prior to the 
second examination that the results would be no different 
than earlier VA test.  He argued that this showed she was 
biased in confirming her previous findings.  The veteran also 
claimed that this examination was biased because the examiner 
had repeated words, that the veteran could not understand, 
until he made the right response.  He alleged that this 
violated testing procedures which stipulated the examiner 
could only ask the patient to repeat a word if the examiner 
did not understand the response.  The veteran noted that he 
continued to wear hearing aids, but was forced to remove them 
if there was a lot of background noise because the level of 
noise became too loud.  He asserted that he could not 
understand a person who talked behind him.  The veteran also 
noted that his spouse complained that he had the volume on 
their television turned up too loud.

The Board remanded this case in February 1998 and instructed 
the RO to request from the veteran his recent private 
treatment and/or testing of his bilateral hearing loss.  The 
RO was also instructed to provide the veteran with a new 
audiometric examination that was not conducted by the 
audiologist that had performed the veteran's last two VA 
examinations.  Finally, the RO was instructed to evaluate the 
veteran's claim for an increased evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

By letter of August 1999, the RO requested that the veteran 
provide it with the name of the healthcare provider who 
treated his bilateral hearing loss in recent years.  He was 
asked to submit signed release forms so that these records 
could be obtained.  The veteran was also informed that his 
claimed could be expedited if he submitted this evidence 
himself directly to the VA.  He was informed that his failure 
to submit this evidence could have an adverse effect on his 
claim for an increased evaluation.

In September 1999, the veteran was provided with an 
audiometric examination by a private audiologist at the VA's 
expense.  Audiometry testing noted the following results:


Hertz
1000
2000
3000
4000
RIGHT
45
45
65
80
LEFT
45
40
50
65

The average puretone threshold at the frequencies noted above 
was 58.75 decibels in the right ear and 50 decibels in the 
left ear.  Speech recognition, using the Maryland CNC 
criteria, was found to be 96 percent in the right ear and 84 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.  It was noted by the examiner 
that the results of this audiometric examination were 
essentially the same as the VA tests conducted in November 
1994 and May 1996.  In an addendum completed in October 1999, 
the examiner commented:

My audiogram best coincides with the VA 
results from May 1996 and November 1994.  
There is a slight discrepancy between the 
VA results and those from [the private 
employer], with the [private employer's] 
results indicating a greater loss.  I am 
unable to explain this discrepancy.

Another SSOC was issued to the veteran in November 1999 in 
which he was informed that his claim for an increased 
evaluation had been denied on the basis that the results of 
his audiometric examinations did not meet the schedular 
criteria for a compensable evaluation.  It was also 
determined that the evidence of record did not indicate the 
need for a referral for an extra-schedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b).


II.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated that assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, using the Maryland CNC criteria, 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. § 4.85 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity.  To accord justice 
in an exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).



III.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
alleges that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected hearing loss is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

The undersigned is also satisfied that all appropriate 
development required by the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991) has been conducted.  While the veteran 
claimed at his Board hearing in October 1997 that additional 
hearing tests have been conducted by his employer that are 
not of record, he failed to respond to the RO's request for 
either releases for this evidence or its direct submission.  
He was warned in the RO's letter of August 1999 that his 
failure to provide this evidence could have an adverse effect 
on his claim.  In addition, both the veteran and his 
representative have been given the opportunity to comment on 
the RO's findings in the SSOC of November 1999 and, in fact, 
availed themselves of this opportunity in the submission of a 
VA Form 646 (Statement of Accredited Representation in 
Appealed Case) received in January 2000.  Thus, there is no 
further duty for the VA to attempt to retrieve the noted 
private evidence.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, the RO has fully complied with the Board's 
remand instructions of February 1998.  This has included the 
request for the above noted private medical evidence, 
providing an independent audiometric examination with the 
appropriate medical opinions, and evaluating the veteran's 
claim under the provisions of 38 C.F.R. § 3.321(b)(1).  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As all duties owed 
the veteran in the development of his case have been complied 
with, further appellate review is warranted.

Initially, it is noted by the undersigned that effective on 
June 10, 1999, the rating criteria for evaluating hearing 
loss were updated.  See 64 Fed. Reg. 25208 (May 11, 1999).  
According to the Court, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, the undersigned finds 
that in the present case a remand for evaluation under both 
the old and new criteria is not warranted.

A review of the changes made to the criteria at 38 C.F.R. 
§ 4.85, and specifically Tables VI, VIA, and VII, reveals 
that the revisions failed to make any changes to the numeric 
designations assigned certain levels of puretone threshold or 
speech discrimination.  Thus, there is no change in the 
mechanical application of the appropriate charts to the noted 
auditory acuity.  Since there is no change in the actual 
rating criteria for hearing loss at 38 C.F.R. § 4.85, there 
is no basis to remand for further RO consideration.  However, 
there were substantive changes made to regulations at 
38 C.F.R. § 4.86 regarding exceptional patterns of hearing 
impairment.  A review of both the old and new criteria 
indicates that this regulation is not applicable to the 
veteran's claim.  The criteria at 38 C.F.R. § 4.86 effective 
prior to June 10, 1999, merely discussed the use of hearing 
aids in conducting audiometric examinations and evidence used 
in the award of service connection for hearing loss.  It is 
also pertinent that the audiologists reviewing the veteran's 
examination results have not indicated that language 
difficulties or inconsistent speech audiometry scores make 
the use of both puretone average and speech discrimination 
inappropriate and would require evaluation under Table VIa.  
See 38 C.F.R. § 4.85(c) (effective prior to June 10, 1999).  
The regulations at 38 C.F.R. § 4.86 effective on June 10, 
1999, require the use of Table VIa when specific audiometry 
and speech discrimination scores are noted on examination.  A 
review of the audiometric examinations of record that are 
adequate for rating purposes do not indicate the scores 
required under the new regulations at 38 C.F.R. § 4.86.  
Based on these findings, there are no substantive changes of 
the regulations evaluating hearing acuity that would be 
applicable to the facts of the current case and appellate 
review is appropriate at this time.

The private audiometric examinations provided by the veteran 
have indicated higher puretone threshold scores in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz than 
subsequent VA examinations.  Unfortunately, these tests 
failed to provide speech discrimination findings that are 
required by the rating criteria at 38 C.F.R. § 4.85.  
Therefore, these tests cannot be used to evaluate the 
veteran's hearing loss.  See 38 C.F.R. § 3.326(c) (1999) 
(Provided that it is otherwise adequate for rating purposes, 
a statement from a private physician may be accepted for 
rating a claim without further examination.)  In addition, 
the VA audiometric examination of May 1989 also cannot be 
used in evaluation the veteran's current level of hearing 
loss as it is now over ten years old and its speech 
discrimination testing was conducted under the "W-22" 
criteria which is inappropriate for evaluations under 
38 C.F.R. § 4.85.

It is determined by the undersigned, that the VA audiometric 
examinations of November 1994 and May 1996, and the 
examination of September 1999, conducted by a private 
examiner for VA rating purposes, are appropriate for 
evaluation the veteran's current level of hearing loss.  
These examinations are the most up-to-date and meet the 
criteria for evaluating hearing loss found at 38 C.F.R. 
§ 4.85.  The veteran has argued that the VA examinations, at 
least, were compromised by the VA audiologist's inattention 
and bias.  However, the subsequent independent, private 
examination of September 1999 (but for VA) noted similar 
findings to the VA examinations.  The veteran has failed to 
note any problems associated with this private audiologist.  
While he has claimed that the VA examinations were not as 
accurate or scientific as the examinations provided by his 
employer, he has failed to provide any objective evidence 
that would corroborate his claim.  Neither has the veteran 
provided any evidence of credentials that would indicate that 
he is competent to evaluate the nature of his audio testing.  
See Zang v. Brown, 8 Vet. App. 246 (1995) (Only a medical 
professional is competent to provide evidence on medical or 
professional questions.)  Therefore, the Board will evaluate 
the veteran's hearing acuity under the results of the 
audiometric examinations conducted in November 1994, May 
1996, and September 1999.

Based on the results of the veteran's VA examination of 
November 1994, his right ear hearing loss is characterized by 
an average puretone threshold of 55 decibels with speech 
discrimination of 92 percent.  His left ear averaged 45 
decibels with speech discrimination of 92 percent.  This 
hearing acuity corresponds to Level I for both ears under 
Table VI.  Under Table VII, this combined level of hearing 
acuity warrants a noncompensable rating.

The VA examination of May 1996 noted in the right ear an 
average puretone threshold of 58 decibels with speech 
discrimination at 90 percent.  The left ear averaged 48 
decibels with speech discrimination of 88 percent.  This 
hearing acuity corresponds to Level III for the right ear and 
Level II for the left ear under Table VI.  Under Table VII, 
this combined level of hearing acuity warrants a 
noncompensable rating.

The private examination of September 1999 noted in the right 
ear an average puretone threshold of 59 decibels (rounded up 
from 58.75) with speech discrimination at 96 percent.  The 
left ear averaged 50 decibels with speech discrimination of 
84 percent.  This hearing acuity corresponds to Level II in 
both ears under Table VI.  Under Table VII, this combined 
level of hearing acuity warrants a noncompensable rating.

A referral for an extra-schedular evaluation is authorized 
under the provisions of 38 C.F.R. § 3.321(b)(1).  
Unfortunately, the veteran does not meet the criteria noted 
at this regulation.  The rating criteria at 38 C.F.R. § 4.85 
contemplate the type of industrial and social inadaptability 
noted by the veteran in his complaints of record.  There is 
no evidence of record that the veteran's hearing loss 
required repeated periods of hospitalization, nor has his 
hearing loss has resulted in marked interference with 
employment.  The veteran has never claimed that his hearing 
loss has resulted in the loss of a position or the 
termination of his employment, nor has he provided evidence 
that his hearing loss has required significant accommodation 
from his employer.  While the Board is sympathetic to the 
veteran's feelings that he has not been awarded pay increases 
in recent years due to the perception his hearing loss has 
given his employer, this is not the type of marked 
interference with employment contemplated by the provisions 
of 38 C.F.R. § 3.321(b)(1).  Moreover, such allegation is not 
substantiated by objective evidence of record.  
Unfortunately, there is no legal authority under which the 
Board can grant an extra-schedular evaluation based on the 
social isolation and interference with family relationships 
caused by the veteran's hearing loss.  Without the type of 
evidence contemplated at 38 C.F.R. § 3.321(b)(1), the 
veteran's hearing loss cannot be referred to the appropriate 
authorities for consideration of an extra-schedular rating.

Based on the above analysis, the undersigned finds that the 
veteran's hearing acuity was at its worst on the May 1996 
examination.  This level of hearing loss is not entitled to a 
compensable evaluation under the appropriate criteria.  It is 
therefore determined that the preponderance of the evidence 
is against a grant of an increased evaluation for the 
veteran's hearing loss.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral sensorineural deafness is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

